Lewis, J.
(dissenting).
I cannot avoid the conviction that the allowance decreed to be paid in this case was intended to be permanent under the provisions of section 3590. Indeed, the judgment specifically states that the payment of money awarded and adjudged to be paid was in lieu of plaintiff’s right of dower or other interest in defendant’s estate. When the award to the wife out of the husband’s estate is a definite amount and intended to be final, the revision authorized by section 3592 does not apply. The payment of the money annually to the wife while she remained unmarried, and the amount specified to be paid for the care and education of the children, was based upon the ability of the husband at that time; and the fact that he subsequently became insolvent, or that the wife has accumulated property, are matters which cannot subsequently be considered.'
If the husband’s income from professional services cannot be considered in determining the amount of his estate, then, after such permanent and aggregate award is made, her allowance cannot be increased by reason of his subsequent changed conditions for the better. I apprehend that, if the plaintiff had been successful in business and had accumulated one million dollars, the wife would be powerless to have the amount increased. For the same reason his bondsmen should not be permitted to plead his subsequent poverty, in order to secure a release from the" obligation entered into when her interest in his estate was determined by the final judgment. Wilson v. Wilson, 67 Minn. 444, 70 N. W. 154.
I therefore dissent, on the ground that the trial court possessed no discretion to alter the judgment.